EXHIBIT 99.1 Lumenis Ltd. Announces New Appointments January 4, 2010 Yokneam, Israel,– Lumenis Ltd., a global developer, manufacturer and seller of laser, light-based and radiofrequency devices for surgical, aesthetic, and ophthalmic applications, announced today the appointment ofCaroline Coyle as Senior Vice President, General Manager Surgical Strategic Business Unit effective January1, 2010.Ms.Coyle replaces Mr.Lloyd Diamond who has assumed the role of President of Lumenis’ EMEA region. “We are delighted to welcome Caroline, a seasoned executive with over 17 years of experience in developing effective global healthcare expansion strategies.
